Exhibit 10.1



+1 708 551 2600

ingredion.com



Logo, company name Description automatically generated
[ingr-20200930xex10d1001.jpg]

Ingredion Incorporated

5 Westbrook Corporate Center

Westchester, Illinois 60154

United States

t: +1 708 551 2600

w: ingredion.com



PERSONAL & CONFIDENTIAL



June 30th, 2020



Jorgen Kokke

*

*

*



Dear Jorgen,





I am pleased to confirm your promotion to the position of Executive Vice
President and President, Americas. The effective date of this promotion will be
October 1st, 2020. You will continue to be based in our Westchester, IL location
and continue to report to Jim Zallie, President and Chief Executive Officer.
Save as varied by this letter your terms and conditions of employment with the
Company remain unchanged.





Details of this promotion include:



·

Your new annual base salary will be $642,000. Your next salary review will take
place February 2021.

·

You will continue to participate in the Annual Incentive Plan (AIP) with an 80%
target.

·

You will continue to participate in the Long-Term Incentive Plan (LTIP). All
awards granted as an eligible participant of this program are based on
performance. Your February 2021 grant will be $1,200,000.

·

Your new grade will remain O.





We appreciate the significant contributions you have made to Ingredion and look
forward to your continued success in this new role.







Sincerely,



Graphic [ingr-20200930xex10d1003.jpg]

Elizabeth Adefioye

Senior Vice President and Chief Human Resources Officer

Logo Description automatically generated [ingr-20200930xex10d1002.jpg]

--------------------------------------------------------------------------------